Title: James Madison to Hubbard Taylor[?], 31 July 1830
From: Madison, James
To: Taylor, Hubbard


                        
                            
                                
                            
                            
                                
                                    
                                
                                July 31— 1830
                            
                        
                        In the acct of Mr Harrow inclosed in yours of the 27 Ult. I find an error charging me for the year 1826. I
                            return the acct. with the rect. for that year. As the error appears to proceed from another hand, it is possible that Mr
                            Harrow in tracing may discover others. I am under a faint impression that my last payment was of still later date, but as
                            I observe no rect. for it, I shall infer that I am mistaken if the Books of Mr H. do not shew the contrary. The 4 dollars
                            overpd. may be credited for the year 1830.
                        Excuse the trouble I am giving you by the small matters & accept my cordial respects
                        
                            
                                
                            
                        
                    